Citation Nr: 1315245	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis with characteristics of congestion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to March 1961 and from June 1961 to May 1965. 

This matter is on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2011 and December 2012, the Board remanded the case to the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Board previously characterized the claim on appeal as entitlement to service connection for sinusitis with characteristics of congestion and a deviated septum, and the RO had characterized the claim as entitlement to service connection for sinus congestion status post injury, to include deviated septum.  In an October [2012] rating decision, the AMC granted service connection for left zygoma fracture residuals and assigned a noncompensable rating, effective January 5, 2006, which was the date of the Veteran's claim.  The narrative section of the rating decision identified residuals of the left zygoma fracture as deviated nasal septum, 20 percent right nasal obstruction and 20 percent left nasal obstruction, and pain.  Because a deviated nasal septum has been identified as a residual of the service-connected left zygoma fracture, the Board has recharacterized the claim as noted.

The issue of service connection for a stomach disorder was also developed on appeal, and service connection for gastroesophageal reflux disease was granted in a March 2013 rating action and a 10 percent rating was assigned, effective January 5, 2006.  This is a complete grant of the benefit sought regarding this issue and it is no longer before the Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the claim on appeal. 

In December 2012, the Board remanded the claim to afford the Veteran another VA examination, including a CT scan of the sinuses, to determine whether any current chronic sinus disorder was related to his military service, including the left zygoma fracture, or whether the left zygoma fracture residuals aggravate any diagnosed chronic sinus disorder.

Prior to the examination, the Veteran's representative submitted a January 2013 statement from T. Brown, M.D., on the Veteran's behalf.  Dr. Brown indicated that she had been the Veteran's family physician since 2006 and had treated him regularly for recurrent sinusitis for the past seven years [since 2006].  She indicated that he had required antibiotics, saline nasal irrigation, and intra-nasal steroids frequently.  She identified symptoms of headache, sore throat, nasal obstruction, fever, and cough when his sinus condition flares and reported that the left side of the face was usually affected worse than the right by the infections.

Among private treatment records from numerous sources dated from January 1972 to January 2006, the first documentation of a subjective sinus problem was in August 1998.  That treatment record from Byrdstown Medical Center reflects the Veteran's complaint of sinus drainage, cough, congestion, runny nose, and sore throat, as well as his report that he had been afebrile.  There was some tenderness with percussion over the maxillary sinuses.  The assessment was upper respiratory infection.  In December 1998, he complained of pressure in the face, sinus drainage, congestion, and coughing.  On examination, he had tenderness with percussion over the maxillary sinuses, especially the left one.  The assessment was sinusitis.  He had another upper respiratory infection in July 2000.

Private treatment records dated from November 2000 to January 2006 from T. Brown, M.D., from Westview Medical are also associated with the claims file and pertinent to the Veteran's claim.  In April 2003, he reported chest congestion and upper respiratory tract congestion with a low grade fever.  The impression was sinusitis and bronchitis.  In November 2003, he reported a possible sinus infection, describing sinus fullness, some nasal congestion, and mild cough.  The impression included sinusitis.  Finally, in November 2005, he again complained of nasal congestion, post nasal drip, and scratchy throat.  The assessment was upper respiratory infection.

Private treatment records also reflect the Veteran's reported past surgical history to include sinus surgery; however, the records do not reflect reports of sinus problems in the context of past medical history or chronic medical problems.  The available private treatment records do reflect a reported history of smoking cigarettes since age 12 [since 1954], up to one to two packs per day, until at least September 2005 with some intermittent periods of abstinence or decreased use.  In December 2000, he requested help from Dr. Brown with smoking cessation due to worsening cough. 

VA treatment records dated from June 2006 to August 2012 are associated with the Virtual VA claims file; the records reflect two reports of headaches, but do not show diagnosis or treatment for sinusitis or other chronic sinus disorder.  During a June 2006 new patient visit, the Veteran reported that he had sinus headaches and that the left face sinuses were crushed.  During July 2006 primary care treatment, he reported a cough for the past five to six months with a stuffy nose.  He indicated that he had smoked one pack of cigarettes per day for 50 years.  In November 2010, he complained of headaches.  The assessment was tobacco use disorder and hypertension.  During an August 2012 annual examination, he denied loss of smell, frequent colds, epistaxis, postnasal drip, headaches, or cough.  He continued to smoke.  

In summary, the private medical evidence of record reflects three instances of diagnosed sinusitis between December 1998 and November 2003 and VA treatment records dated from June 2006 to August 2012 are void of diagnosis or treatment for sinusitis.  However, the January 2013 statement from Dr. Brown indicates that she has treated the Veteran for recurrent sinusitis, usually worse on the left, since 2006.  The cited records appear to be pertinent to the claim on appeal.  Therefore, the AMC/RO should ask the Veteran to submit complete treatment records from T. Brown, M.D., dated from January 2006 to the present, or authorize the AMC/RO to obtain them on his behalf.  In addition, ongoing VA treatment records should be obtained from the Nashville VA Medical Center dating since August 2012 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded an additional VA examination in February 2013 to determine whether he had a current sinus disability related to an in-service left zygoma fracture with surgical repair.  A maxillofacial CT scan revealed no evidence to suggest acute sinusitis and revealed trace mucosal thickening in the alveolar recess of the left maxillary sinus.  Following a review of the claims file and physical examination, the diagnosis was left zygoma fracture, resolved.  A sinus disorder was not diagnosed.

Finally, a remand is necessary because in reviewing the March 2013 supplemental statement of the case (SSOC), it appears that the AMC did not consider the January 2013 statement from Dr. Brown because it was not listed as evidence or mentioned in the reasons or bases for the decision to deny the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records from the Nashville VA Medical Center dated from August 2012 to the present.

2.  After obtaining any necessary authorization and information from the Veteran, the AMC/RO should attempt to obtain and associate with the claims folder the Veteran's complete treatment records from T. Brown, M.D., dated from January 2006 to the present.  These records should be associated with the claims file.  

3.  Thereafter, if additional treatment records reflecting treatment for sinusitis are obtained, the claims file and a copy of this REMAND should be forwarded to the February 2013 VA examiner to provide and addendum to the examination.  

The examiner should indicate whether there is a 50 percent probability or greater (likely, unlikely, or as likely as not) that any diagnosed chronic sinus disorder is related to the Veteran's active service, to include his left zygoma fracture residuals.  

If any current chronic sinus disorder is not directly related to active service, then the examiner should provide an opinion as to whether there is a 50 percent probability or greater (likely, unlikely, or as likely as not) that any current chronic sinus disorder has been permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected residuals of the left zygoma fracture.  If an increase in severity for any diagnosed chronic sinus disorder is found to be due to the service-connected residuals of the left zygoma fracture, the examiner should identify to the extent possible the baseline level of the sinus disability (prior to aggravation) and the permanent, measurable increase in the severity of the sinus disability due to the service-connected residuals of the left zygoma fracture.

A medical analysis and rationale are to be included with all opinions expressed.  An additional examination and testing should be accomplished if deemed necessary by the examiner.  

4.  After completion of the above, the AMC/RO should adjudicate the claim of entitlement to service connection for sinusitis with characteristics of congestion.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


